— In a negligence action to recover damages for personal injuries sustained by the infant plaintiff and for medical expenses, etc., incurred by his coplaintiff father, plaintiffs appeal, as limited by their brief, (1) from so much of a judgment of the- Supreme Court, Westchester County, entered July 24, 1973, as is in favor of the infant plaintiff, upon a jury verdict of $2,000, and (2) an order of the same court entered August 23, 1973, which denied their motion to set aside the verdict as to the infant plaintiff on the ground of inadequacy. Order and judgment reversed insofar as appealed from, on the law, and new *852trial granted as to the infant plaintiff, on the issue of damages only, with costs to abide the event, unless, within 30 days after entry of the order to be made hereon, defendants shall serve and file a stipulation consenting to increase the verdict in the infant’s favor to $7,000, in the same proportion among defendants as fixed by the jury, and to the entry of an amended judgment accordingly, in which event the order and judgment, insofar as appealed from, are affirmed, with costs to the infant plaintiff against defendants. The appeal did not present questions of fact. In our opinion the award in the infant plaintiff’s favor was inadequate to the extent indicated herein. Hopkins, Acting P. J., Latham, Cohalan, Brennan and Munder, JJ., concur.